Exhibit 10.2

INFINITY PROPERTY AND CASUALTY CORPORATION

PERFORMANCE SHARE AGREEMENT

Infinity Property and Casualty Corporation (the “Company”), hereby awards to
[INSERT NAME], (the “Employee”) ___________ Performance Share Units
(“Performance Shares”) in accordance with and subject to the terms of the
Infinity Property and Casualty Corporation 2008 Performance Share Plan (the
“Plan”), a copy of which is attached hereto and made a part hereof, and of this
Performance Share Agreement. All terms and conditions regarding the vesting and
conversion of Performance Shares into shares of common stock of the Company are
set forth in the Plan and in the Performance Compensation Matrix, attached
hereto as Exhibit 1.

Except in the event of Employee’s death, the Performance Shares are
non-transferable Furthermore, the Employee shall not have any of the rights or
privileges of a stockholder of the Company in respect of the Performance Shares
unless and until such Performance Shares are converted into shares of common
stock of the Company, pursuant to the terms and conditions of the Plan and
Exhibit 1.

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
on the ____ day of _____________,20__.

 

INFINITY PROPERTY AND CASUALTY CORPORATION By:     Name:     Title:    

I hereby accept the award of Performance Shares set forth above in accordance
with and subject to the terms and conditions of this Performance Share Agreement
and of the Plan and agree to be bound thereby.

_____________________________

Employee